DETAILED ACTION
1.	Applicant's amendments and remarks submitted on June 19, 2022 have been entered. Claims 1, 3-4, 6, 8, 13-15 and 18-20 have been amended. Claims 2, 5, and 11-12 have been cancelled. Claims 1, 3-4, 6-10 and 13-20 are still pending on this application, with claims 1, 3-4, 6-10 and 13-20 being rejected. All new grounds of rejection were necessitated by the amendments to claim 1. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Duplicate Claims
3.	Applicant is advised that should claims 7 and 8 be found allowable, claims 15 and 18 will be objected to under 37 CFR 1.75 as being substantial duplicates thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
4.	Claims 1, 3-4, 6-10 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No 9474683 B1 to Mortimer et al. (“Mortimer”) in view of US Patent Pub No 2013/0107216 A1 to Haight et al. (“Haight”).
As to claim 1, Mortimer discloses a vibration module for a vibration device with a cushion (see col. 5, lines 5-30), the vibration module comprising: a fixing part mounted and fixed on the cushion (housing 21 with surface 100, see figures 12A-12B; col. 13, lines 19-32); a vibration transmission part connected to the fixing part to be in contact with the user's body so as to transmit vibration to a user (contactor 22, see figures 3 and 9-12B; col. 9, lines 7-13); and a vibration part configured to generate vibration and apply the generated vibration to the vibration transmission part, wherein the vibration transmission part is disposed in an inner empty space of the fixing part, and the fixing part and the vibration transmission part are connected to each other via at least one elastic member (motor 10 and springs 23/61, see figures 3 and 9-12B; col. 8, lines 57-67).
Mortimer further discloses wherein the vibration transmission part comprises: at least one protruding element (protruding contactor 22/551, see figures 3 and 9-15A), but does not expressly disclose a vibration plate to which the vibration part is connected, the protruding element being on an upper surface of the vibration plate. However it does disclose the protruding element or contactor being coupled to the motor, and the inner components being suspended within the housing via springs, e.g. coil springs (see figures 3 and 9-12B). The use of a plate coupled to a vibrating actuator for attachment to a housing portion via springs is known in the art, as taught by Haight, which discloses a similar system for generating vibrations and transmitting motion to a user (see figure 5; pg. 7, ¶ 0060), and further discloses the actuator assembly comprising a plate 74/92 for coupling to the actuator 72 and further coupling to a support via coil springs 80, the plate 74/92 further being configured to vibrate with the actuator (see figures 6-8; pg. 7, ¶ 0061 - ¶ 0065). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, the motivation being to provide the motor/actuator within the housing in a suspended configuration that allows for free movement, and further to provide a surface for mounting the coil springs to the motor/actuator (Haight figures 6-8; pg. 7, ¶ 0061 - ¶ 0065). 
Mortimer in view of Haight does not expressly disclose wherein a distance between an inner wall of the fixing part and the vibration plate is 1 to 100 mm such that a secondary vibration, which is generated from a primary vibration generated from the vibration part and transmitted to the vibration plate, is transmitted from the vibration plate to the fixing part. However it does disclose the fixing part and vibration plate being at a distance and coupled via coil springs (Mortimer figures 3, 7, 9 and 12-17B; Haight figures 5-8), which are compliant so as to resonate with the motor/actuator (Mortimer col. 8, lines 57-67; Haight pg. 7, ¶ 0063 - ¶ 0064), and further wherein the fixing part or support portion is part of the motion generating assembly and therefore receives vibrations from the motor/actuator via the suspension or coil springs (Haight pgs. 7-8, ¶ 0066 - ¶ 0069). Selecting a distance between the components as 1 to 100 mm is therefore considered an obvious choice a skilled person would select before the effective filing date of the claimed invention, as it has been held that changes in shape and size are not sufficient to patentably distinguish over the prior art (see In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)), and further as Mortimer in view of Haight already teaches various embodiments with varying shapes and distances and is not limited to a specific size and shape, so long as the entire structure functions as a motion generating assembly (Mortimer figures 3, 7, 9 and 12-17B; col. 20, lines 4-10; Haight figures 5-8; pgs. 7-8, ¶ 0066 - ¶ 0069). 
As to claim 3, Mortimer in view of Haight further discloses wherein the fixing part has a circular ring shape, the vibration plate has a circular shape corresponding to a shape of the inner empty space of the fixing part (Mortimer figures 3-4 and 15A-17B; Haight figures 5-8).  
As to claim 4, Mortimer in view of Haight further discloses wherein a plurality of elastic members are provided, wherein the plurality of elastic members are arranged at regular intervals in a space between the fixing part and the vibration plate (Mortimer figures 3, 7, 9 and 12-17B; col. 15, lines 46-51; Haight figures 5-8).  
As to claims 6 and 13-14, Mortimer in view of Haight does not expressly disclose wherein a cross-sectional area of the protruding element is 15 to 40% of an area of the upper surface of the vibration plate. However it does disclose the protruding element or contactor can have different sizes relative to the motor portion (Mortimer figures 15A-17B) and the vibrating plate area being larger than the motor/actuator (Haight figures 5-8). Selecting a cross-sectional area of the protruding element to be 15 to 40% of the vibration plate is therefore considered an obvious choice a skilled person would select before the effective filing date of the claimed invention, as Mortimer in view of Haight already teaches different sizes and shapes for each element relative to other elements, so long as the vibrator plate is large enough to facilitate mounting and the protruding element is sized to efficiently transmit vibrations (Mortimer col. 9, lines 44-47; Haight figures 5-8), and further as it has been held that changes in shape and size are not sufficient to patentably distinguish over the prior art. See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
As to claims 7 and 15-17, Mortimer in view of Haight further discloses wherein the vibration part comprises: a motor including a main body and a rotating rod; an eccentric weight connected to the rotating rod; and a coupling member for fixing the main body onto the vibration transmitting part (Mortimer figures 1, 3 and 14A-15D; col. 7, lines 50-65; col. 8, lines 57-62).  
As to claims 8 and 18-20, Mortimer in view of Haight further discloses a vibration device comprising: the cushion; at least one vibration module of respective claims 1 and 3-4 (see claim 1 and 3-4 rejections), the at least one vibration module being mounted on the cushion (Mortimer figures 12A-12B; col. 13, lines 19-32); a controller configured to transmit a driving signal to the at least one vibration module; and a power supply configured to supply power to the at least one vibration module and the controller (Mortimer figures 3, 9 and 13; col. 7, lines 50-65; col. 12, lines 20-42).  
As to claim 9, Mortimer in view of Haight further discloses a vibration system using sound (Mortimer col. 3, lines 16-19; Haight pg. 1, ¶ 0008 - ¶ 0010), comprising: an application for a portable terminal, the application being installed in a portable terminal (Haight pg. 4, ¶ 0043); and the vibration device of claim 8 (see claim 8 rejection), the vibration device being configured to generate and transmit vibration according to a vibration control signal from the application for the portable terminal (Haight pg. 4, ¶ 0043), wherein the application for the portable terminal generates the vibration control signal by processing a digital sound signal obtained by converting an analog sound signal received via a microphone of the portable terminal, a digital sound signal streamed over the Internet, or a digital sound signal from a sound source file stored in an internal storage of the portable terminal (Haight pgs. 2-3, ¶ 0027 - ¶ 0029; pg. 4, ¶ 0043; pg. 8, ¶ 0070 - ¶ 0071), and the vibration device receives the vibration control signal through the controller and transmits a driving signal for driving the at least one vibration module to the at least one vibration module according to the vibration control signal (Mortimer col. 7, lines 50-65; col. 12, lines 20-42; Haight pg. 4, ¶ 0037, ¶ 0043).  
As to claim 10, Mortimer in view of Haight further discloses wherein the application for the portable terminal generates the vibration control signal by performing fast Fourier transform on the digital sound signal (Haight pg. 2, ¶ 0025; pg. 5, ¶ 0045 - ¶ 0047).  
Response to Arguments
5.	Applicant's arguments filed June 19, 2022 have been fully considered but they are not persuasive.
	Regarding claim 1, Applicant argues that “the claimed distance of 1 to 100 mm is selected to obtain the optimal magnitude of the secondary vibration of the fixing part that does not result in any interference between the vibration plate and the fixing part” because “interference may occur between the vibration plate and the fixing part when the distance between the vibration plate and the fixing part is less than 1mm” and “a magnitude of a secondary vibration of the fixing part resulted from a primary vibration of the vibration plate is not large enough when the distance between the vibration plate and the fixing part is greater than 100 mm.”
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., optimal magnitude of secondary vibration that does not result in any interference between the vibration plate and the fixing part) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In addition, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, while Mortimer in view of Haight do not expressly disclose a distance between an inner wall of the fixing part and the vibration plate being in the range of 1 to 100 mm, it does disclose the fixing part and vibration plate being arranged at various distances depending on the size, shape and overall construction of the vibration module, and further discloses the fixing part and vibration plate being coupled via coil springs to enable a suspension of the motor/actuator element within an empty space of the fixing part (Mortimer figures 3, 7, 9 and 12-17B; Haight figures 5-8). The coil springs or suspension elements are disclosed as being elastic and compliant so as to resonate with the motor/actuator (Mortimer col. 8, lines 57-67; Haight pg. 7, ¶ 0063 - ¶ 0064), and configured to transmit vibrations to the fixing part or support element. Specifically, the support element is described as being part of the motion generating assembly, and as such receives vibrations generated from the inner motor/actuator via the suspension or coil springs coupled to the vibration plate (Haight pgs. 7-8, ¶ 0066 - ¶ 0069). 
The specific selection of a distance between the fixing part and the vibration plate as being 1 to 100 mm is therefore considered an obvious choice given the teachings of Mortimer in view of Haight, particularly as Mortimer in view of Haight already teaches various embodiments with varying shapes and distances and is not limited to a specific size and shape, so long as the entire vibration module structure functions as a motion generating assembly for a vibration device with a cushion (Mortimer figures 3, 7, 9 and 12-17B; col. 20, lines 4-10; Haight figures 5-8; pgs. 7-8, ¶ 0066 - ¶ 0069).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652   


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652